DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, with claims 11-20 hereby withdrawn. Claims 1-10 are considered below.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Invention I: claims 1-10, drawn to a rotorcraft, classified in B64C 27/12.
II. 	Invention II: claims 11-20, drawn to a method, classified in B64D 35/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using the product. For example, the product can be used in a process that does not include “spooling up the main rotor with the prime mover while the secondary rotor is disengaged from the prime mover,” as recited in claim 11.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ross Robinson on June 18, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-10 (a follow-up call was also made on September 22, 2021 to confirm the provisional election).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 60 (see ¶ [0024] of applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim 
A “clutch” is defined as “a coupling used to connect and disconnect a driving and a driven part (such as an engine and a transmission) of a mechanism” (Merriam-Webster’s Online Dictionary; last indexed February 8, 2017). 
Claim 5 depends on claim 1, and claim 1 reads “the coupling operable between an engaged position rotationally coupling the input shaft and the output shaft and a disengaged position rotationally disengaging the output shaft from the input shaft.” Thus, claim 1 describes the coupling to be a clutch, according to the ordinary meaning of a clutch.
Claim 5, however, recites “wherein the coupling is not a clutch.” Applicant’s specification does not even mention the limitation of claim 5 and thus provides no guidance as to how claim 5 should be interpreted. Thus, because one of ordinary skill in the art would not be able to reasonably ascertain the metes and bounds of the claimed subject matter, claim 5 is rejected under 35 U.S.C. 112(b). 
For purposes of examination, it is presumed that in claim 5, “wherein the coupling is not a clutch” means “wherein the coupling is not a friction clutch.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20180222579 to Simon (“Simon”).
Regarding claim 1, Simon discloses a rotorcraft (¶ [0122]), comprising: 
a propulsion system including a prime mover (70) and a drive shaft (31) coupled to the prime mover, the drive shaft including a coupling (31a) separating the drive shaft into an input shaft (portion of shaft (31) shown to the left of 31c in FIG. 9; see also ¶¶ [0124]-[0128]) and an output shaft (portion of shaft (31) shown to the right of 31c in FIG. 9; see also ¶¶ [0124]-[0128]), the coupling operable between an engaged position rotationally coupling the input shaft and the output shaft and a disengaged position rotationally disengaging the output shaft from the input shaft (¶¶ [00124]-[0128], FIG. 9); 
a main rotor (20,21) coupled to the prime mover (¶ [0123]);
 a secondary rotor (3) attached to the output shaft (¶¶ [0124]-[0128], FIG. 9); and 
a motor (30) coupled to the output shaft (¶¶ [00124]-[0128], FIG. 9).
Regarding claim 2, Simon discloses wherein the prime mover (70) is an engine (¶ [0123]).
Claims 1-4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 20110121128 to Balkus, Jr. (“Balkus”).
Regarding claim 1, Balkus discloses a rotorcraft (12) comprising: 
a propulsion system including a prime mover (31) and a drive shaft (36) coupled to the prime mover (¶ [0022]), the drive shaft including a coupling (50) separating the drive shaft into an input shaft (37) and an output shaft (38, FIG. 3; ¶ [0023]), the coupling operable between an engaged position rotationally coupling the input shaft and the output shaft (with gears 52, 52’ engaged, as shown in FIG. 3; ¶¶ [0023], [0027]-[0029]) and a disengaged position rotationally disengaging the output shaft from the input shaft (with gears 53, 53’ engaged; ¶¶ [0023], [0027]-[0029]); 
a main rotor (30) coupled to the prime mover (¶ [0022]);
 a secondary rotor (34) attached to the output shaft (¶ [0022]); and 
a motor (68) coupled to the output shaft (¶¶ [0029]-[0030]).
Regarding claim 2, Balkus discloses wherein the prime mover (31) is an engine (¶ [0022]).
Regarding claim 3, Balkus discloses wherein the motor (68) is a hydraulic motor (¶ [0029]).
Regarding claim 4, Balkus discloses wherein the motor (68) is an electric motor (¶ [0030]).
Regarding claim 10, Balkus discloses wherein the prime mover is an engine (¶ [0022]); the motor is an electric motor (¶ [0030]); and the electric motor is coupled to a battery (¶ [0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Simon as applied to claim 1 above.
Regarding claim 4, Simon teaches each and every element of claim 1 as discussed above, but it does not explicitly teach wherein the motor (30) is an electric motor. 
Simon, however, teaches an assembly for the shaft (71) coupled to primary rotor (20, 21), which is similar to the assembly for the shaft (31) coupled to the secondary rotor (3). Specifically, Simon teaches coupling (71a) that separates the shaft (71) into an input shaft and an output shaft, similar to coupling (30a) that separates the shaft (31) into an input shaft and a output shaft. Simon also teaches that prior to engaging the output shaft with the input shaft, the output shaft is rotationally moved by belt (73c) driven by motor (73), wherein the motor is an electric motor (73) (FIG. 9; ¶ [0123]). 

Regarding claim 7, Simon teaches each and every element of claim 1 as discussed above, and it appears to teach wherein the motor (30) is coupled to the output shaft by a belt (30c), but it does not explicitly teach this claim limitation. 
Simon, however, teaches an assembly for the shaft (71) coupled to primary rotor (20, 21), which is similar to the assembly for the shaft (31) coupled to the secondary rotor (3). Specifically, Simon teaches coupling (71a) that separates the shaft (71) into an input shaft and an output shaft, similar to coupling (30a) that separates the shaft (31) into an input shaft and a output shaft. Simon also teaches that prior to engaging the output shaft with the input shaft, the output shaft is rotationally moved by belt (73c) driven by motor (73) (FIG. 9; ¶ [0123]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the motor is coupled to the output shaft by a belt, in order to efficiently move the output shaft prior to engaging the output shaft with the input shaft (Simon at FIG. 9; ¶¶ [0123]-[0128]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simon as applied to claim 1 above, in view of CA 3053826 to Tzabari (“Tzabari”).
Regarding claim 3, Simon teaches each and every element of claim 1 as discussed above, but Simon teaches the motor is an electric motor (¶ [0123]) and thus it does not explicitly teach wherein the motor is a hydraulic motor. 
Tzabari teaches a motor (322), wherein the motor is a hydraulic motor (¶ [0046]). 
see, e.g. Tzabari at ¶¶ [0046]-[0047], FIG. 4, and Simon at ¶ [0123], FIG. 9). Also, it is well settled that substituting one equivalent component for another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular component was significant. MPEP at 2144.06, citing Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980). In this case, applicant has not shown patentable significance of using a hydraulic motor, but rather applicant’s specification teaches that the hydraulic motor could just as well be an electric motor (applicant’s specification at ¶¶ [0022], [0025]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simon as applied to claim 1 above, in view of Balkus.
Regarding claim 5, Simon teaches each and every element of claim 1 as discussed above, but Simon does not explicitly teach the coupling is not a friction clutch (note: see rejection of claim 5 under 35 U.S.C. 112(b) above). 
Balkus teaches a coupling, wherein the coupling (50) is not a friction clutch (FIG. 3; ¶¶ [0027]-[0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the coupling is not a friction clutch, as taught by Simon, in order to more effectively control disengagement of the input shaft from the output shaft. 
Regarding claim 6, Simon teaches each and every element of claim 1 as discussed above, but Simon does not explicitly teach the coupling is sliding coupling. 
Balkus teaches a coupling, wherein the coupling (50) is a sliding coupling (FIG. 3; ¶¶ [0027]-[0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon such that the coupling is not a sliding coupling, as taught by Simon, in order to more effectively control disengagement of the input shaft from the output shaft. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon as applied to claim 1 above, in view of U.S. Publication No. 20130264412 to Dyrla (“Dyrla”). 
Regarding claim 8, Simon teaches each and every element of claim 1 as discussed above, and Simon teaches wherein the prime mover (70) is an engine (¶ [0123]); and the motor (73) is an electric motor (¶ [0123]); but Simon does not explicitly teach the electric motor is coupled to a generator driven by the engine.
Dyrla teaches a rotorcraft, wherein the prime mover (4) is an engine (¶ [0095]); the motor (9) is an electric motor (¶ [0102]); and the electric motor is coupled to a generator driven by the engine (¶ [0103]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon to further include the generator, as taught by Dyrla, in order to more efficiently power the aircraft. 
Regarding claim 9, the combination of Simon and Dyrla teaches each and every element of claim 8 as discussed above, and Simon teaches wherein the electric motor is coupled to the output shaft by a belt (73c, FIG. 9; ¶ [0123]).
Regarding claim 10, Simon teaches each and every element of claim 1 as discussed above, and Simon teaches wherein the prime mover (70) is an engine (¶ [0123]); and the motor (73) is an electric motor (¶ [0123]); but Simon does not explicitly teach the electric motor is coupled to a battery. 
Dyrla teaches a rotorcraft, wherein the prime mover (4) is an engine (¶ [0095]); the motor (9) is an electric motor (¶ [0102]); and the electric motor is coupled to a battery (¶ [0103]-[0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the rotorcraft of Simon to further include the battery, as taught by Dyrla, in order to more efficiently power the aircraft. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642